Citation Nr: 0100729	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran served on active duty from February 1943 to 
January 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
bilateral hearing loss and tinnitus. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

VA has an affirmative duty to assist the veteran in 
developing all facts pertinent to his claim for benefits from 
service related injuries.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  Such 
assistance shall include providing a medical examination when 
such examination is necessary to make a decision on the 
claim.  Id.

Here, the record reflects that the veteran served in the U.S. 
Navy as a motor machinist's mate.  He maintains that during 
his military service he was exposed to loud noises without 
any ear protection while working in a ship's engine room and 
operating an anti-aircraft gun.  The veteran also stated that 
he has continuous ringing in his ears and decreased hearing.  
He has provided articles relating noise exposure to hearing 
loss. 

Further, potentially relevant medical records have not been 
obtained by the RO.  As part of VA's duty, the RO notified 
the veteran that he should complete VA Form 21-4142 to permit 
release of medical information regarding any treatment the 
veteran received concerning his hearing or tinnitus.  In 
February 1999, the veteran stated that he had received no 
treatment related to his hearing, and therefore, did not 
complete VA Form 21-4142.  Subsequently, in October 1999 he 
indicated that he was treated by an ear doctor and diagnosed 
with tinnitus.  The doctor also reportedly recommended 
hearing aids.  However, the veteran's claim file does not 
contain this doctor's treatment records. 

Therefore, the RO should ask the veteran to provide names, 
addresses, and approximate dates of treatment from any 
private care providers who have diagnosed or treated him 
since service for any hearing loss or tinnitus.  He should be 
asked to provide a release for adequately identified relevant 
treatment records, and the RO should request the records.  If 
the request is unsuccessful, the veteran should be notified.  

Once that development is complete, he should be accorded a VA 
examination.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide the 
names, addresses, and approximate dates 
of treatment for all those who have 
diagnosed or treated him for hearing loss 
or tinnitus since his separation from 
military service.  Ask him to provide an 
appropriate release for each care 
provider, to include the doctor who 
diagnosed tinnitus and recommended 
hearing aids.  Request from each provider 
so identified copies of all treatment 
records for the veteran that are 
adequately identified.  Associate all 
responses with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran so he 
may obtain and submit the records 
himself.  

2.  Afford the veteran a VA examination in 
order to determine whether he has a diagnosed 
hearing loss disability or tinnitus, and, if 
so, to obtain a medical opinion as to whether 
it is at least as likely as not that either 
condition is attributable to the veteran's 
active military service, including noise 
exposure.  

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed.

3.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, and that the 
examination report is sufficiently 
detailed and responsive to permit 
informed adjudication of the claim. 

4.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


